DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. The Applicant argues regarding claim 16 that the prior art fails to disclose “a first passive emitting body comprising a first unpowered mass that absorbs and stores ambient electromagnetic energy and spontaneously emits the stored electromagnetic energy as non-directed thermal electromagnetic energy in at least some of the microwave and far infrared portions of the electromagnetic spectrum, and wherein the first passive emitting body is not a powered antenna electrically connected to a voltage source…” Applicant further argues that the prior art fails to expressly or inherently set forth at least an unpowered mass “that absorbs and stores ambient electromagnetic energy and spontaneously emits the stored electromagnetic energy…” The Examiner disagrees. Chow however discloses a first passive emitting body defined as the as the transmitter, 602, and having an absorption property to absorb electromagnetic signals in the vicinity (Para. 0022, Lines 21-23). It should be noted that the Applicant has not tied the functions (absorbs, stores…and emits the stored electromagnetic energy) of claimed to a particular structure in the invention to distinct the invention from the that disclose in the Chow. The functions claimed would been within the purview of a skilled artisan especially since no other features are of the invention was described. In addition, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely, as concluded in this case. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow (US 20130018438).
Chow discloses;
Regarding claim 16:
(in Figs. 6 and 7) an electromagnetic energy harvesting device (600/700) comprising: a first portion (See Figs.) comprising: a first passive emitting body (602) comprising a first unpowered mass that absorbs and stores ambient electromagnetic energy (604) and spontaneously emits the stored electromagnetic energy (604) as non-directed thermal electromagnetic energy in at least some of the microwave and far infrared portions of the electromagnetic spectrum (Para. 0061, Lines 5-7), and wherein the first passive emitting body (602) is not a powered antenna electrically connected to a voltage source; a first receiving antenna (610) configured to collect at least some of the non-directed thermal electromagnetic energy (604) emitted by the first passive emitting body (602); and a first rectifier (614) electrically coupled to the first receiving antenna (610), the first rectifier (614) configured to convert the collected thermal electromagnetic energy (604) to direct current electrical energy; and a second portion (See Figs.) comprising: a second passive emitting body (603) comprising a second unpowered mass that absorbs and stores ambient electromagnetic energy and spontaneously emits the stored electromagnetic energy (605) as non-directed thermal electromagnetic energy (605) in at least some of the microwave and far infrared portions of the electromagnetic spectrum (Para. 0061, Lines 7-11), and wherein the second passive emitting body (603) is not a powered antenna electrically connected to a voltage source; a second receiving antenna (611) configured to collect at least some of the non-directed thermal electromagnetic energy (605) emitted by the second passive emitting body (603); and a second rectifier (615) electrically coupled to the second receiving antenna (611), the second rectifier (615) configured to convert the collected thermal electromagnetic energy to direct current electrical energy.
Regarding claim 17:
the first portion and the second portion are stacked (See Fig. 6).
Regarding claim 20: 
the first receiving antenna comprises at least one of a monopole antenna, a dipole antenna, a rectangular microstrip antenna, an antenna array, or a waveguide, and wherein the second receiving antenna comprises at least one of a monopole antenna, a dipole antenna, a rectangular microstrip antenna, an antenna array, or a waveguide (Para. 0026, Lines 9-14).
Regarding claim 22:
the first portion and the second portion are electrically coupled in one of parallel or series (See Figs.).
Regarding claim 23:
the first receiving antenna (610) is configured to collect the non-directed thermal electromagnetic energy (604) in at least one of the microwave portion of the electromagnetic spectrum or the far infrared portion of the electromagnetic spectrum, and wherein the second receiving antenna (611) is configured to collect the non-directed thermal electromagnetic energy (605) in at least one of the microwave portion of the electromagnetic spectrum or the far infrared portion of the electromagnetic spectrum.
Regarding claim 24:
(in Figs. 6 and 7) a method for harvesting electromagnetic energy, the method comprising: providing an electromagnetic energy harvesting device (600/700) comprising: at least one passive emitting body (602) comprising an unpowered mass that absorbs and stores ambient electromagnetic energy and spontaneously emits the stored electromagnetic energy (Para. 0021, Lines 5-8) as non-directed thermal electromagnetic energy (604) in at least one of the microwave or far infrared portions of the electromagnetic spectrum, wherein the at least one passive emitting body (602) is not a powered antenna electrically connected to a voltage source; at least one receiving antenna (610); and at least one rectifier (614) electrically coupled to the at least one receiving antenna (610); collecting at least some of the non-directed thermal electromagnetic energy (604) by the least one receiving antenna (610); and converting the collected thermal electromagnetic energy (604) to direct current electrical energy by the least one rectifier (614).
Regarding claim 25:
(in Figs. 6 and 7) an electromagnetic energy harvesting device (600/700) comprising: at least one receiving antenna (610) configured to collect thermal electromagnetic energy (604) in at least one of a microwave portion of the electromagnetic spectrum or a far infrared portion of the electromagnetic spectrum (Para. 0021, Lines 5-8), wherein the thermal electromagnetic energy (604) is emitted by at least one emitting body (602), wherein the at least one emitting body (602) includes an unpowered mass that absorbs ambient electromagnetic energy and spontaneously emits the thermal electromagnetic energy (604), and wherein the at least one emitting body (602) is not a powered antenna electrically connected to a voltage source; and at least one rectifier (614) electrically coupled to the at least one receiving antenna (610), the at least one rectifier (614) configured to convert the collected thermal electromagnetic energy (604) to direct current electrical energy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130018438).
Regarding claim 1:
Chow discloses (in Figs. 6 and 7) an electromagnetic energy harvesting device (600/700) comprising: at least one passive emitting body (602 and 603) comprising an unpowered mass that absorbs and stores ambient electromagnetic energy and spontaneously emits the stored electromagnetic energy (604 and 605) as non-directed thermal electromagnetic energy in at least some of the microwave portion of the electromagnetic spectrum (Para. 0061, Lines 5-7), and wherein the passive emitting body (602 and 603) is not a powered antenna electrically connected to a voltage source, at least one receiving antenna (610 and 611) disposed in proximity to the at least one passive emitting body (602 and 603), wherein the at least one receiving antenna (610 and 611) is configured to collect at least some of the non-directed thermal electromagnetic energy (604 and 605) emitted by the at least one passive emitting body (602 and 603); and at least one rectifier (614 and 615) electrically coupled to the at least one receiving antenna (610 and 611), the at least one rectifier (614 and 615) configured to convert the collected thermal electromagnetic energy (604 and 605) to direct current electrical energy.
Chow does not explicitly disclose that the passive emitting body is at least partially contained within a dielectric medium.
However, Chow disclose the passive emitting body is transmitting energy in free space, therefore operating within free space having a dielectric material of air.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the passive emitting body is operating in free space comprising dielectric medium of air for the benefit of reducing the free-space path loss (FSPL) of the far field radiative signals (Para. 0028, Lines 6-10).
Regarding claim 5:
Chow disclose the at least one rectifier is at least one of a Schottky diode (Para. 0035, Lines 3-13).
Regarding claim 6:
Chow disclose the at least one receiving antenna comprises at least one of a monopole antenna, a dipole antenna, a rectangular microstrip antenna, an antenna array, or a waveguide (Para. 0026, Lines 9-14).
Regarding claim 7:
Chow does not explicitly disclose the at least one receiving antenna is configured to receive over-moded radiation.
Accordingly, it would have been an obvious matter of design consideration to implement the receiving antenna to receive over-moded radiation with an assumption that the emitting radiation source is in Terahertz realm of operating frequency, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claims 8 and 9:
Chow does not explicitly disclose the at least one receiving antenna is configured to collect non-directed thermal electromagnetic energy over at least a portion of the frequency range of 300 Megahertz to 300 Gigahertz as required by claim 8; and the at least one receiving antenna is configured to collect non-directed thermal electromagnetic energy over at least a portion of the frequency range of 300 Gigahertz to 20 Terahertz as required by claim 9.
Accordingly, it would have been an obvious matter of design consideration to recognize that antennas are frequency scaled based on the resonant electrical length and since “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.
Regarding claim 15:
Chow discloses the at least one receiving antenna comprises an array of series connected receiving antennas (See Figs.).
Regarding claim 19:
Chow does not explicitly disclose that the first passive emitting body is at least partially contained in a first dielectric medium, and wherein the second passive emitting body is at least partially contained in a second dielectric medium.
However, Chow disclose the passive emitting body is transmitting energy in free space, therefore operating within free space having a dielectric material of air.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the passive emitting body is operating in free space comprising dielectric medium of air for the benefit of reducing the free-space path loss (FSPL) of the far field radiative signals (Para. 0028, Lines 6-10).
Regarding claim 21:
Chow does not explicitly disclose that the first receiving antenna is configured to receive over-moded radiation, and wherein the second receiving antenna is configured to receive over-moded radiation.
Accordingly, it would have been an obvious matter of design consideration to implement the receiving antenna to receive over-moded radiation with an assumption that the emitting radiation sources is in Terahertz realm of operating frequency, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130018438) in view of Manova-Elssibony (US 20160020631).
Regarding claim 2:
Chow does not explicitly disclose that further comprising at least one filter electrically coupled between the at least one receiving antenna and the at least one rectifier.
Manova-Elssibony discloses further comprising (in Figs. 1A and 1B) at least one filter (130) electrically coupled between the at least one receiving antenna (110) and the at least one rectifier (140).
Accordingly, it would have been an obvious matter of design consideration to position filter between the antenna and the rectifier as taught for the purpose adapting for sorting the RF band into a predefined number of subbands of a predetermined frequency, bandwidth and strength for each subband (Para. 0027, Lines 9-12).
Regarding claim 3:
Chow does not explicitly disclose that the at least one filter is a tunable filter.
Manova-Elssibony discloses the at least one filter (130) is a tunable filter (Para. 0019, Lines 1-5).
Accordingly, it would have been an obvious matter of design consideration to design the filter as tunable filter as taught for the purpose of adjusting a predetermined electrical property of the antenna unit and rectifying unit to thereby optimize receipt of the electric output of the antenna unit to the harvesting circuit (See Abstract; Para. 0008, Lines 4-7).
Regarding claim 4:
Chow does not explicitly disclose further comprising a controller communicatively coupled to the at least one filter and configured to control a frequency range associated with the filter and at least one of monitor or adjust i) a temperature of the passive emitting body, ii) a dynamic energy fluctuation associated with the electromagnetic energy harvesting device, or iii) a demand associated with the load.
Manova-Elssibony discloses further comprising a controller (180) communicatively coupled to the at least one filter (in 122) and configured to control a frequency range associated with the filter (in 122) and at least one of monitor or adjust a dynamic energy fluctuation associated with the electromagnetic energy harvesting device (Para. 0019, Lines 5-8).
Accordingly, it would have been an obvious matter of design consideration to design a controller to communicatively couple the filter as taught for the benefit of constantly adapting the antenna impedance into an unstable characteristic impedance of the harvesting circuit (Para. 0055, Lines 204).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130018438) in view of Vollaire (US 20100141051).
Regarding claim 10:
Chow does not explicitly disclose that at least one passive emitting body is configured to absorb electromagnetic energy focused on the at least one passive emitting body by a reflecting element.
Vollaire discloses the at least one passive emitting body (10) is configured to absorb electromagnetic energy (radiated from the horn antenna and) focused on the at least one passive emitting body (10) by a reflecting element (the reflecting dish).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the components in the design of Vollaire into the wireless power transfer system of Chow as suitable for converting said electromagnetic wave into an input electrical signal (See Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130018438) in view of Shin et al. (US 20160094091).
Regarding claim 11:
Chow does not explicitly disclose that further comprising an impedance matching circuit configured to at least one of: (a) match an impedance between a filter and the at least one rectifier; or (b) mismatch an impedance between the filter and the at least one rectifier, wherein the impedance matching circuit is configured to mismatch the impedance between the filter and the at least one rectifier, in at least some cases, to safeguard the at least one rectifier from an overcurrent or overvoltage condition.
Shin et al. disclose further comprising (in Fig. 1) an impedance matching circuit (122) configure to at least one of: (a) match an impedance between a filter (121) and the at least one rectifier (123); (b) mismatch an impedance between the filter (121) and the at least one rectifier (123), wherein the impedance matching circuit (122) is configured to mismatch the impedance between the filter (121) and the at least one rectifier (123) to safeguard the at least one rectifier (123) from an overcurrent or overvoltage condition.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a matching circuit between the filter and rectifier as taught by Shin et al. into the modified wireless power transfer system of Chow for the because without which the impedance difference between the antenna and the diode will result in a reduction of power transfer and diode efficiency (Para. 0106).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130018438) in view of Leabman (US Pat. 9438045).
Regarding claim 12 and 13:
Chow does not explicitly disclose that further comprising a controller coupled to the at least one receiving antenna, the controller configured to execute instructions stored on a computer-readable memory, which when executed, cause the controller to at least: control the at least one receiving antenna to scan at least a portion of a three-hundred-and-sixty degree range of motion, the three-hundred-and- sixty degree range of motion including a plurality of sectors, each sector less than three-hundred-and- sixty degrees; and identify, based upon the scanning, a sector associated with a desired thermal electromagnetic energy as required by claim 12; and the instructions, when executed, further cause the controller to at least control a display device communicatively coupled to the controller to display an instruction to a user, the instruction prompting the user to orient the electromagnetic energy harvesting device in a direction of the identified sector that is associated with the desired thermal electromagnetic energy as required by claim 13.
Leabman discloses in a comparative disclosure a controller (818) communicatively coupled to the at least one receiving antenna (304), the controller (818) configured to execute instructions stored on a computer-readable memory (stored in EEPROM 324), which when executed, cause the controller (818) to at least: control the at least one receiving antenna (304); a controller (Col. 60, Lines 54-56) for controlling the at least one receiving antenna to scan at least a portion of a three-hundred-and-sixty degree range of motion, the three-hundred-and-sixty degree range of motion including a plurality of sectors, each sector less than three-hundred-and-sixty degrees; and identify, based upon the scanning, a sector associated with a desired thermal electromagnetic energy (Col. 6, Lines 40-42; Col. 14, Lines 42-53; Col. 60,Lines 13-17); and the instructions, when executed, further cause the controller to at least control a display device communicatively coupled to the controller to display an instruction to a user, the instruction prompting the user to orient the electromagnetic energy harvesting device in a direction of the identified sector that is associated with the desired thermal electromagnetic energy (Col. 3, Lines 25-39; Col. 39, Lines 40-44).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the controller at least to monitor or alter a temperature of the passive emitting body, a dynamic energy fluctuation associated with the electromagnetic energy harvesting device, and a demand associated with the load as taught by Leabman into the wireless power transfer system of Chow for the benefit of providing a means to dynamically and accurately tracking electronic devices that may be serviced by the power-transmitting devices (Col. 1, Lines 39-41) thereby adjusting at least a respective position of a first antenna of the plurality of antennas so that the three-dimensional non-planar shape is dynamically adjusted based on the location of the receiver (Claim 20).
Regarding claim 14:
Chow does not explicitly disclose that the desired thermal electromagnetic energy is one of a maximum thermal electromagnetic energy or less than the maximum thermal electromagnetic energy.
Leabman discloses wherein the desired thermal electromagnetic energy is one of a maximum thermal electromagnetic energy or less than the maximum thermal electromagnetic energy (Col. 38, Lines 17-21; Lines 36-38).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the modified device of Chow such that the desired thermal electromagnetic energy is one of a maximum thermal electromagnetic energy or less than the maximum thermal electromagnetic energy as taught by Leabman such that the device can dynamically determine where within a transmission field the receiver may receive a maximally efficient amount of power from power waves or pockets of energy, as transmitted into a transmission field by one or more transmitters (Col. 39, Lines 40-44).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20130018438) in view of Kouki et al. (US 20110062790).
Regarding claim 18:
Chow does not explicitly disclose that further comprising: a first filter electrically coupled between the first receiving antenna and the first rectifier; and a second filter electrically coupled between the second receiving antenna and the second rectifier.
Kouki et al. disclose a first filter (106a) electrically coupled between the first receiving antenna (102a) and the first rectifier (108a); and a second filter (106b) electrically coupled between the second receiving antenna (102b; Para. 0039, Lines 1-4) and the second rectifier (108b).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the filters taught Kouki et al. into the modified power harvesting device of Chow as modified for the benefit of suppressing significant portion of higher order harmonics generated by the rectifying circuit (Para. 0027) for efficient transfer of signals to be converted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845         

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845